Citation Nr: 1738909	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a heart disorder.

(The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and to special monthly compensation (SMC) are addressed in a separate document)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to April 1983.

This case comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's request to reopen a claim for service connection for hypertension, which, in April 1990, had been denied by the Board.  The RO also denied a separate claim for service connection for a heart condition, characterized as service connection for a heart attack.  The Veteran timely appealed both rulings to the Board.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case previously came to the Board in August 2016.  Finding that new and material evidence had been received since the April 1990 decision, the Board reopened the previously denied claim for service connection for hypertension.  To that extent only, the claim was granted.  The issues of whether the Veteran is actually entitled to service-connected disability compensation for hypertension and for a claimed heart condition were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
In August 2016, the Board remanded the claim for service connection for hypertension for a new examination.  Pursuant to the Board's instructions, the AOJ scheduled the requested examination in November 2016 and the examination was cancelled after the Veteran failed to appear at the scheduled time.  The record includes a letter to the Veteran, dated October 2016, informing him that employees of his local VA medical facility would shortly attempt to contact him to schedule the examination.  Unfortunately, the letter did not notify the Veteran of the scheduled date and time.  In the Veteran's electronic claims file, there is a note from a licensed clinical social worker, which describes a visit to the Veteran's residence.  According to the social worker, she told the Veteran about the examination and he replied that he did not know about the examination.  The social worker's note indicates that the Veteran was told that his examination had been scheduled for the day of the social worker's visit.  But both the examination cancellation notice and the January 2017 Supplemental Statement of the Case (SSOC) indicate that the examination was actually scheduled for six days after the date of the social worker's visit.      

It appears likely that the Veteran may have missed the examination, either because he was not informed of the scheduled date and time, or because his social worker inadvertently told him that the examination had been scheduled six days earlier, or for both reasons.  On remand, the AOJ should make another attempt to schedule the requested examination after providing appropriate notice to the Veteran.

To help decide the separate claim for service connection for a heart condition, the AOJ arranged an examination in September 2012.  According to the examiner's report, the Veteran did not have a heart condition and had never been diagnosed with any heart condition.  Relying on the examiner's findings, the AOJ denied the claim on the grounds that the Veteran failed to meet the "current disability" requirement of his claim.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Other post-service VA medical treatment records indicate that, in August 2015, the Veteran had a myocardial perfusion imaging study, which indicated borderline left ventricular hypertrophy.  A VA cardiology diagnostic study consultation note, also dated August 2015, indicated sinus tachycardia.  

The September 2012 VA heart conditions examination is inadequate because the examiner did not provide an opinion as to the etiology of sinus tachycardia or ventricular hypertrophy.  Accordingly, the Board will also remand the heart condition claim for a new examination.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment since October 2016.

2. After appropriate notice to the Veteran, the AOJ should arrange for him to undergo a VA examination or examinations to determine the nature and etiology of the Veteran's hypertension and claimed heart disorder.  Notice of the date, time and location of the examination or examinations should be sent to the Veteran at the most recent address he has provided to VA.  The AOJ should thoroughly document its efforts to notify the Veteran of the date, time and location of the examination or examinations.  

3. The Veteran should be examined by a qualified medical professional to determine the nature and etiology of his claimed heart condition.  The Veteran's VA claims file should be reviewed by the examiner.  All studies deemed appropriate should be performed.  After the examination and claims file review are complete, the AOJ should then obtain a written report from the examiner, who should provide the following opinions:

a) Identify any heart and vascular disability that is currently manifested or that has been manifested at any time since the Veteran filed his claim in April 2010. The examiner should specifically discuss the August 2015 VA treatment records noting ventricular hypertrophy and sinus tachycardia. The examiner should also determine whether any diagnosed heart disability is ischemic heart disease.

b) For any and all identified heart and vascular pathology, to include sinus tachycardia and ventricular hypertrophy, the examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the disability had its onset during active service or had its onset within the first post-service year following discharge from active military service or was the result of any disease, injury or event in service.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The Veteran should be examined by a qualified medical professional to determine the nature and etiology of his claimed hypertension.  The Veteran's VA claims file should be reviewed by the examiner.  All studies deemed appropriate should be performed.  After the examination and claims file review are complete, the AOJ should then obtain a written report from the examiner, who should provide the following opinions:

a) Whether it is at least as likely as not (50 percent 
or greater probability) that the current hypertension disorder manifested or arose during the Veteran's active duty service or is otherwise related to any disease, injury or event in service.  

b) Whether it is at least as likely as not (50 percent 
or greater probability) that the Veteran's current hypertension is: i) proximately due to; ii) the result of; (iii) or aggravated by, the Veteran's service-connected PTSD.

 A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. The AOJ must ensure that the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





